Exhibit 10.54

PARTICIPATION AGREEMENT
[OCS-G 22738, South Timbalier 75]


    
This Participation Agreement (“Agreement”) is entered into effective as of July
26, 2011, by and between Republic Exploration LLC (“REX”), a Delaware limited
liability company, whose address is 3700 Buffalo Speedway, Suite 925, Houston,
Texas 77098, and Contango Operators, Inc. (“COI”), a Delaware corporation, whose
address is 3700 Buffalo Speedway, Suite 960, Houston, Texas 77098. REX and COI
are hereinafter each individually referred to as “Party” and collectively
referred to as the “Parties”.


WITNESSETH:


WHEREAS, REX is engaged in the business of the acquisition, exploration and
exploitation of oil and gas reserves situated on the outer continental shelf of
the Gulf of Mexico (“OCS”) and onshore and in the coastal waters of the States
of Louisiana and Texas; and


WHEREAS, REX has generated and indentified a Prospect underlying the Lease
suitable for the drilling of a test well (“Test Well”) and


WHEREAS, REX has entered into that certain Participation/Farmout Agreement (“ST
75 Part/FO Agreement”) dated February 25, 2011 with Stone Energy Offshore,
L.L.C. (“Stone”) covering South Timbalier Area Block 75, OCS-G 22738 and


WHEREAS, REX as Farmee and COI as Operator have entered into that certain
Farmout Agreement dated effective September 1, 2011 with Stone Energy Offshore.
L.L.C., as Farmee hereinafter referred to as “Stone Farmout Agreement” covering
South Timbalier Area, Block 75, OCS-G 22738 and


WHEREAS, COI desires to acquire the rights to explore, develop and produce REX’s
prospect and to drill the Test Well on South Timbalier Area Block 75, OCS-G
22738 pursuant to the above referenced agreements;


    


NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
benefits and promises hereinafter set forth, and upon all of the terms and
conditions set forth in this Agreement, the Parties do hereby and by these
presents agree to the following:


ARTICLE I
DEFINITIONS


The following terms, when used in this Agreement, or any Exhibit hereto, shall
have the following meanings, to-wit:


1.1    Acquisition Costs shall mean all direct costs and expenses of acquiring
and/or maintaining the Leases, including, without limitation, broker costs and
expenses, bonus and rental payments, leasing and recording fees and title
examination expenses.


1.2    Base Royalty shall mean the lessor’s royalty reserved in the Leases


1.3    Casing Point shall mean such time as the Test Well has been drilled to
the Objective Depth, logged, evaluated and sufficient tests have been run in
order that a determination may be made to either set production casing or to
plug and abandon the Test Well as a dry hole.


1.4    Effective Date shall mean July 26, 2011.


1.5    JEX Employee ORRI shall mean an overriding royalty interest equal to
3.33333% of 8/8 affecting production attributable to the Leases that has been
assigned or will be assigned by COI to certain employees of Juneau Exploration,
L.P. (“JEX”), as designated by JEX


1.6    BOEMRE shall mean the United States Department of the Interior, Bureau of
Ocean Energy Management Regulation and Enforcement.


1.7    Objective Depth shall mean the depth at which the Test Well must be
drilled as provided in Section 3.1 of this Agreement.


1.8    Operating Agreement or JOA shall mean the Joint Operating Agreement
attached hereto as Exhibit A that shall govern operations conducted on the
Leases, except as otherwise expressly provided for herein.


1.9    Operator shall mean the party recognized by the BOEMRE as the designated
operator of the Leases pursuant to duly executed and filed BOEM Form 1123 (or
any replacement form as required by the BOEMRE).


1.10    Post-Casing Point shall mean such time as the Test Well for a Prospect
has been drilled to the Objective Depth, logged, evaluated and tested and either
(a) plugged and abandoned as a dry hole (including removal of equipment and
restoration of the leased premises) or (b) completed for initial production of
hydrocarbons, including setting production casing, perforating the casing,
stimulating the well and conducting production tests, installing, as applicable,
caissons, well protectors, platforms, flowlines, pipelines, production
facilities and all other equipment and facilities necessary to obtain production
of hydrocarbons from the Test Well (or any substitute therefore) and actual
production of hydrocarbons has commenced.


1.11    Prospect shall mean an area and depth within which there is expected to
occur a commercial accumulation of oil and/or gas in a specific structural or
stratigraphic trap.


1.12    Prospect Fee shall mean the sum of Two Hundred Fifty Thousand Dollars
($250,000.00), payable to REX or its designee. In the absence of an express
agreement in writing to the contrary, the Prospect Fee is not subject to
proportionate reduction and is non-refundable.


1.13    Sunk Costs shall mean all Acquisition Costs and all geological and
geophysical costs directly associated with a Prospect underlying the Leases,
together with all data, data acquisition and processing costs directly related
to such Prospect.


1.14    Term shall mean a twelve (12) month period commencing at the end of the
Farmor’s thirty day election period as set forth in Article 2, Initial Test Well
provision of the Stone Farmout Agreement, together with additional extensions to
said twelve (12) month period as the Parties may expressly agree to in writing.
If the Test Well is timely commenced and drilled pursuant to the provisions of
Section 4.1, the Term of this Agreement shall be extended and shall remain in
effect so long as the Stone Farmout Agreement pertaining to the Leases are in
force and effect.


1.15    Test Well shall mean the first well (including any substitute therefore)
drilled on the Leases pursuant to and during the Term of this Agreement.


ARTICLE II
REPRESENTATIONS


2.1    COI hereby represents and agrees to comply with the terms and conditions
of the ST 75 Part/FO Agreement and the Stone Farmout Agreement as identified
hereinabove.
2.2    COI hereby represents and agrees to comply with all the terms and
provisions of OCS-G 22738 covering South Timablier Area Block 75.
ARTICLE III
NOTIFICATION OF PROSPECT


3.1    REX has identified a Prospect underlying the Leases suitable for the
drilling of a test well (“Test Well”) and has provided COI with the following:


•
a map or plat depicting the outline of the lands included in the Prospect; and

•
the minimum depth interval to be drilled and tested with respect to the Test
Well for the Prospect (“Objective Depth”).



3.2    COI agrees to pay the Prospect Fee defined hereinabove within 10 days of
its execution of the form of Farmout Agreement pursuant to Article 1.(c) of the
ST 75 Part/FO Agreement.


ARTICLE IV
TEST WELL


4.1    On or before the expiration of the Term of this Agreement subject,
however, to rig availability and obtaining requisite governmental permits, COI
shall commence, or cause to be commenced, the drilling of the Test Well, at a
location on the Leases mutually acceptable to the Parties, and shall prosecute
same in a diligent and workmanlike manner to the Objective Depth. In the event
the Test Well does not reach the Objective Depth due to encountering
impenetrable substances or mechanical conditions beyond COI’s reasonable
control, the Parties shall have the option, but not the obligation, to commence
the drilling of a substitute well at a mutually acceptable location on the
Leases. Any such substitute well drilled hereunder shall, upon its commencement,
thereafter be deemed the Test Well. In the event COI does not drill the Test
Well during the Term of this Agreement, COI shall assign 100% of its interest in
the Stone FO Agreement to REX within 15 days of the expiration of the Term. REX
shall then be under no further obligations to COI with regard to South Timbalier
Area Block 75 and therefore free to drill or cause to be drilled REX’s
prospect(s) on South Timbalier Area Block 75


4.2    With respect to the drilling of the Test Well, REX shall be entitled to
an undivided 10% of 100%, being 10%, working interest (including record title
and operating rights) free and clear of all costs and expenses associated with
the Test Well until Post-Casing Point (such undivided 10% interest until
Post-Casing Point is referred to hereafter as the “Carried Interest”). COI, as
Operator, will bear all costs and expenses attributable to such Carried Interest
prior to Post-Casing Point, together with all costs and expenses pertaining to
the Test Well attributable to the remaining undivided 90% working interest,
subject, however, to the provisions of Section 4.3 below.


4.3    COI, as Operator, shall notify REX once Casing Point has been reached
with respect to the Test Well and within forty-eight (48) hours, inclusive of
Saturdays, Sundays and federal holidays, of receipt of COI’s Casing Point
notification, REX may elect to either (a) increase its interest in the Leases,
and the Test Well, by an additional undivided 10% of 100%, being 10%, working
interest (in addition to its Carried Interest), free and clear of all costs and
expenses attributable to the Test Well prior to Casing Point, or (b) retain its
undivided 10% of 100% Carried Interest. If at Casing Point, COI, pursuant to the
Operating Agreement, elects to temporarily abandon or to plug and abandon the
Test Well and REX elects to participate in a different operation, COI shall not
be responsible for costs and expenses attributable to REX’s Carried Interest
accruing thereafter to Post-Casing Point.


4.4    In the event the Test Well is drilled and plugged and abandoned as a dry
hole REX will not have had the opportunity to make an election pursuant to 4.3
above to increase its interest in the leases by an additional 10% working
interest. Therefore, REX shall have the opportunity to participate with 20%
working interest on a ground floor basis, pursuant to elections made under the
Operating Agreement discussed in Article V below, in any future proposals
subsequent to the abandonment operations of the Test Well including but not
limited to any additional drilling proposals. In the event the Test Well is
successfully drilled and completed REX’s working interest in the Leases and the
Test Well will be determined pursuant to its election in 4.3 above whereby REX
would own either 10% working interest or 20% working interest.




4.5    The carried Interest of REX, REX’s working interest election at Casing
Point and the JEX Employee ORRI discussed in Article 1.5, 4.2, 4.3 and 4.4 above
shall be proportionately reduced to the interest farmed out by Stone, pursuant
to their election under Articles 1. (a), (b), and (c) of the ST 75 Part/FO
Agreement and pursuant to Article 2. of the Stone Farmout Agreement.




ARTICLE V
OPERATING AGREEMENT; INSURANCE


5.1    COI shall serve as Operator of the Leases and, except as otherwise
provided in this Agreement, all operations hereunder shall be conducted in
accordance with the terms and provisions of the Operating Agreement. In the
event of a conflict or inconsistency between the terms and conditions contained
in this Agreement and those set forth in the Operating Agreement, this Agreement
shall control and prevail.


5.2    Each Party hereto agrees to execute the Operating Agreement, and all
documents provided for therein requiring execution by the Parties,
contemporaneously with its execution of this Agreement. In the event Stone
elects to participate with a working interest pursuant to the ST 75 Part/FO
Agreement, the Parties hereto agree to negotiate in good faith to enter into a
mutually acceptable Operating Agreement with Stone and the Operating Agreement
executed contemporaneously with this Agreement shall be terminated.


5.3    Operator shall provide and maintain the insurance set forth in Exhibit
“B” (insurance provisions) to the Operating Agreement and shall charge each
Party its proportionate share of the costs of the coverage. No other insurance
shall be carried for the benefit of the Parties under the Operating Agreement,
except as provided in Exhibit “B” thereto. Any deductibles or deficiencies in
the insurance provisions of Operator or of Operator’s contractors and
subcontractors shall be the sole responsibility of each Party.




ARTICLE VI
GENERAL PROVISIONS


6.1    Amendments. This Agreement shall not be modified or amended except by the
mutual agreement of the Parties in writing. No action or failure to act on the
part of any Party shall be construed as a modification or amendment to, or a
waiver of, any of the provisions of this Agreement.


6.2    No Waiver. Either Party’s failure to enforce any of the provisions set
forth in this Agreement shall effect a waiver of any violation thereof nor
preclude enforcement of that or any other provisions hereof at that or any other
time.


6.3    Audit Rights. Upon written notice to a Party, either Party (“Requesting
Party”) may examine the accounts or records of the other Party from time to time
during normal business hours required to verify a Party’s compliance with the
financial obligations assumed by that Party in this Agreement. Such examination
shall be made directly by the Requesting Party at its expense or through an
independent accounting firm of the Requesting Party’s choice retained at the
Requesting Party’s expense.


6.4    Severability. Every provision in this Agreement is intended to be
severable. If any term or provision hereof is held by a court of competent
jurisdiction to be illegal or invalid for any reason whatsoever, all of the
remaining terms and provisions of this Agreement shall nevertheless remain in
full force and effect.


6.5    Further Assurances. Each Party agrees to execute and deliver all such
additional documents and instruments and to perform such additional acts as may
be reasonably necessary or appropriate to effectuate and perform all of the
terms and provisions of this Agreement.


6.6    Surviving Obligation. THE TERMINATION OF THIS AGREEMENT SHALL NOT RELIEVE
ANY PARTY HERETO FROM ANY EXPENSE, LIABILITY OR OTHER OBLIGATION OR ANY REMEDY
THEREFORE WHICH HAS ACCRUED OR ATTACHED PRIOR TO THE DATE OF SUCH TERMINATION.


6.7    Tax Partnership. The relationship of the Parties set forth in this
Agreement shall be treated as a partnership for United States federal income tax
purposes and be subject to all of the provisions of Subchapter “K”, Chapter 1,
Subtitle “A” of the Internal Revenue Code, and if applicable, the tax laws of
the State of Texas. The terms and provisions of the Tax Partnership Agreement
attached as Exhibit “H” to the JOA shall apply to the relationship of the
Parties under this Agreement. Except with respect to the Tax Partnership
Agreement and the federal and state tax laws, it is not the intention of the
Parties to create, nor shall this Agreement be deemed or construed to create, a
mining or other partnership of any kind, joint venture or association, trust or
other character of business entity recognizable in law for any purpose. Except
with respect to the Tax Partnership Agreement and the federal and state laws,
this Agreement shall not be deemed or construed to authorize any Party to act as
an agent, servant, or employee of any other Party for any purpose whatsoever,
except as explicitly set forth in this Agreement. In either relation with each
other under this Agreement, the Parties shall not be considered fiduciaries,
except as may be expressly provided in this Agreement.


6.8    Counterpart Execution. This Agreement may be executed by signing the
original or a counterpart hereof. If this Agreement is executed in counterparts,
all counterparts taken together shall have the effect as if all Parties had
signed the same instrument. No Parties shall be bound by this Agreement unless
and until all Parties have executed and delivered a counterpart or the original
hereof.




6.9    Notices. All notices authorized or required from or to a Party pursuant
to this Agreement, unless otherwise specifically provided, shall be in writing
and delivered in person or by United States mail, overnight express delivery,
courier service, or facsimile (with receipt confirmed), postage or charges
prepaid, and addressed to such Party at the address set forth above.
[Signature Page Follows]




IN WITNESS WHEREOF, this instrument is executed by each of the Parties as of the
date first above written.


Republic Exploration LLC


By: /s/ John W. Burke 
Name: John W. Burke
Title: Executive Vice President
Contango Operators, Inc.


By: /s/ Sergio Castro
Name: Sergio Castro
Title: Vice President






-#PageNum#-